DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Morton Rosenberg on 8/20/2021.
The application has been amended as follows:
In specification 
In the specification, page 6, paragraph [33], “the back plate 111” is replaced by ----the back plate 11-------.
In the claims:

 In claim 12, line 1 “an inclined angle” is replaced by ----the inclined angle-----.
Allowable Subject Matter
	Claims 1-20 are allowed over the prior art of record.
                     Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record neither shows nor suggests a backlight module comprising all the limitations set forth in claim 1, particularly comprising the limitations of the sealant includes a first surface with an inclined angle; the light guide plate is disposed at one side of the sealant; the light source portion includes a circuit board and at least one light source disposed on one side surface of the circuit board; a first end of the circuit board is disposed on the first surface, and a second end of the circuit board is disposed on the light guide plate; the light source is disposed in a gap between the sealant and the light guide plate; wherein the circuit board is obliquely disposed on the sealant and the light guide plate, and the first end of the circuit board is higher than the second end of the circuit board.
Claims 2-10 are allowed being dependent on allowed base claim 1.
Regarding claim 11, the prior art of record neither shows nor suggests a display device comprising all the limitations set forth in claim 11, particularly comprising the limitations of the sealant includes a first surface with an inclined angle; the light guide plate is disposed at one side of the sealant; the light source portion includes a circuit board and at least one light source disposed on one side surface of the circuit board; a first end of the circuit board is disposed on the first surface, and a second end of the circuit board is disposed on the light guide plate; the 
	Claims 12-20 are allowed being dependent on allowed base claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
       Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to 

applicant’s disclosure : CN 108227304A

			     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875